UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2038



SOFIA HASSEN ABUBUKER,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-203-694)


Submitted:   April 19, 2006                    Decided:   May 8, 2006


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rochelle A. Fortier Nwadibia, PRIVITERA & NWADIBIA, San Francisco,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Kenneth W. Rosenberg, DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sofia Hassen Abubuker, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

relief.    Our review discloses that the petition for review was

filed out of time.     See 8 U.S.C.A. § 1252(b)(1) (West 2005)

(establishing   thirty-day   time   frame   for   filing   petition   for

review).

           We accordingly dismiss the petition for review for lack

of jurisdiction.   See Stone v. INS, 514 U.S. 386, 405 (1995).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              DISMISSED




                                - 2 -